Citation Nr: 0404167	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound, left leg with injury to Muscle Group 
XII, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound, right knee with injury to Muscle Group 
XIV, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claims.

The Board raises issues of clear and unmistakable error (CUE) 
in rating decisions in April 1948, reducing the rating for 
the veteran's residuals of a shell fragment wound of the 
right leg from 20 to 10 percent, and July 1952, reducing the 
rating for his residuals of a shell fragment wound of the 
left leg from 20 to 10 percent.  Both claims are referred to 
the RO for adjudication.    

The veteran's claim for a TDIU is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The competent medical evidence shows that the veteran's 
service-connected residuals of a shell fragment wound of the 
left leg, with a history of a compound, comminuted fracture 
of the left tibia, more nearly approximates moderately severe 
impairment of Muscle Group XII; the injury has not resulted 
in severe impairment of the affected muscle group. 

4.  The competent medical evidence does not show that the 
veteran's residual scar of the left shin is poorly nourished 
with repeated ulceration, superficial, deep, causes limited 
motion, unstable, or tender or painful on objective 
determination.

5.  The competent medical evidence shows that the veteran's 
service-connected residuals of a shell fragment wound of the 
right knee more nearly approximates moderately severe 
impairment of Muscle Group XIV; the injury has not resulted 
in severe impairment of the affected muscle group.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
bilateral pes planus is manifest by severe impairment, to 
include marked deformity, accentuated pain on manipulation or 
use, indications of swelling on use, and characteristic 
callosities.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more than 20 
percent, for residuals of a shell fragment wound, left leg 
with injury to Muscle Group XII, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 
5312 (2003).

2.  The criteria for a 20 percent rating for residuals of a 
shell fragment wound, right knee with injury to Muscle Group 
XIV, but no more than 20 percent, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 
5314 (2003).

3.  The criteria for a separate compensable rating for a 
residual left shin scar are not met.  38 C.F.R. §§ 4.14, 
4.118 (2001 and 2003); Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.56, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that a VCAA notice must be provided to 
a claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Here, the record reflects that the veteran initiated his 
current increased rating claim in December 2001.  The RO 
subsequently sent him correspondence which acknowledged 
receipt of this claim, informed him that he needed to show an 
increase in his service-connected disability, that such an 
increase could be shown by medial evidence showing increased 
symptoms in the service-connected disability, that VA would 
try to get obtain any pertinent evidence he identified, and 
that a VA medical examination would be scheduled.  He was 
also sent correspondence in May 2002 in regard to his TDIU 
claim, which, in part, notified him, that VA would try to 
obtain any relevant evidence he identified, and that he 
should submit any medical records he had regarding his 
condition.  As his TDIU claim involves evaluation of all of 
his service-connected disabilities, it appears that this 
correspondence would pertain to his increased rating claims 
as well.  In addition, the Board notes that the veteran's 
attorney indicated he was aware of the VCAA by correspondence 
dated in February 2002, the October 2002 Notice of 
Disagreement (NOD), and the January 2003 Substantive Appeal.  
Among other things, these documents specifically referred to 
VA's duty to assist, and cited to 38 U.S.C.A. §§ 5103 and 
5103A.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  It should also be noted 
that the RO has continued to keep the veteran informed of the 
status of his case since the initial determination in October 
2002, which would correct any deficiency in the initial 
notification.  For example, the November 2002 Statement of 
the Case (SOC) included a summary of the pertinent regulatory 
criteria for higher disability ratings.  Moreover, the RO 
sent correspondence to the veteran in January 2003 which, in 
part, informed him he could submit additional evidence to the 
Board with respect to his appeal.  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  In fact, the only clinician identified by the 
veteran was sent correspondence in June 2002 requesting any 
medical records in his possession regarding the veteran.  
Moreover, the RO accorded the veteran an examination in 
relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  Further, the veteran has indicated that he did 
not want a hearing in conjunction with this case.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  The veteran's service medical records reflect 
that he sustained shell fragment wounds to his right knee and 
left leg, with fracture of the left tibia, in April 1945.  
His specific injuries were identified as follows: wound, 
shell fragment, penetrating, moderate, antero-medial aspect 
of right knee; wound, shell fragment, grazing type, moderate, 
anterior aspect middle third, lower leg, left; fracture, 
compound, comminuted, complete, mid shaft, tibia, left.  His 
treatment included debridement of the shell fragment wounds, 
as well as a cast to the left leg due to the fractured tibia.  
Thereafter, records dated in July 1945 stated that all wounds 
were healed and that the veteran walked well, although it was 
noted that he walked with a limp.

Service connection was established for wound mortar fragment 
residual fracture left tibia by a March 1946 rating decision.  
In addition, this rating decision also established service 
connection for bilateral pes planus, evaluated as 10 percent 
disabling.

On a May 1946 VA medical examination, the veteran was found 
to have a deep thin scar, non-adherent, on the median side of 
the right patella.  However, motion of the right knee was not 
limited.  There was some tenderness on pressure on scar, no 
crepitus.  In addition, there was a 1 1/2 x 1 inch thin scar on 
the anterior surface of the left leg, middle third, non-
adherent, not painful.  Further, there was no palpable 
irregularity of bone.  There was also no swelling of leg or 
ankle at present.  Motion of the ankle and knee were not 
limited, and there was no tenderness or crepitus.  Diagnoses 
included gunshot wound, left lower leg, with fracture, tibia, 
with residuals; gunshot wound, right knee, with residuals.

Following the May 1946 VA medical examination, a June 1946 
rating decision recharacterized the veteran's service-
connected disabilities as wound, Muscle Group XII, left leg, 
moderately severe, evaluated as 20 percent disabling; and 
wound, Muscle Group XI, right leg, moderate, evaluated as 20 
percent disabling, both effective April 1, 1946.  This rating 
decision also established service connection for wound, left 
thumb with fracture, distal phalanx, old, healed, evaluated 
as noncompensable (zero percent disabling).  

An April 1948 RO decision reduced the rating for the 
veteran's residuals of a shell fragment wound of the right 
leg from 20 percent to 10 percent, effective June 8, 1948.

By a January 1952 rating decision, the shell fragment wound 
residuals of the right knee with injury to Muscle Group XI 
was recharacterized as injury to Muscle Group XIV; the rating 
remained at 10 percent.  Further, the assigned rating for the 
shell fragment wound residuals of the left leg was reduced 
from 20 percent to 10 percent, effective March 23, 1952.

The record reflects that the veteran initiated his current 
increased rating claim in December 2001.  He subsequently 
underwent a VA arranged medical examination in May 2002.  At 
this examination, he complained of persistent pain along both 
lower extremities that got worse when walking too far.  He 
also reported that his knees were weak, and would give way 
without any falls.  Further, he complained of cramping pain 
in both calves when walking for more than 2 blocks.  
Regarding his pes planus, he complained of pain when standing 
or walking with weakness and stiffness, heat sensation.  In 
addition, he had noticed redness of both feet.  Moreover, 
there was fatigue and lack of endurance, as well as 
instability.  He described the pain as distressing.

On examination, the veteran was found to be well-nourished 
and developed; in no apparent distress; oriented to time, 
place, and self; and able to give information.  He was also 
found to have a surgical scar along the left shin measuring 
3.5 cm, completely healed without any abnormalities such as 
underlying tissue loss, disfigurement, keloid formation, or 
causing limitation of motion.  Neurological evaluation was 
normal, with deep tendon reflexes normal.  On musculoskeletal 
examination, he was found to have pain along the left shin, 
around the wounded area.  There were no signs of abnormal 
weight bearing, and he did not use assistive devices to 
ambulate.  There was evidence of mild loss of the plantar 
arch bilaterally.  However, there was no evidence of 
abnormalities of the Achilles tendon.  

Examination of the feet did not reveal any signs of painful 
motion, edema, instability, weakness or tenderness.  
Moreover, the veteran did not have any skin changes of 
vascular deficiency.  There was also no evidence of hallux 
valgus.  Further, he did not require shoe inserts, corrective 
shoes, arch support, or foot support.  However, he did wear 
ankle/foot orthosis (AFO) due to drop foot on the right side.  
His posture was found to be normal, and he did not have any 
limitation of function of standing and walking.

Examination of the knee joints showed both knees appeared 
normal.  Flexion and extension was normal for both knees.  
Drawer and McMurray test were normal for both knees.  "The 
veteran's pulse; femoral are normal."  The popliteals, 
dorsalis pedis, posterior tibialis were absent bilaterally.  

Right knee X-rays were noted as showing mild degenerative 
disease.  X-rays of the left foot revealed mild pes planus, 
as well as calcaneal spurring, superior and inferior and 
degenerative changes.  Similarly, X-rays of the right foot 
revealed pes planus and calcaneal spurring, mild degenerative 
changes.  

Diagnoses following examination of the veteran included shell 
fragment wound right knee area with injury to muscle group 
XIV; mild pes planus bilaterally; and injury to muscle group 
XII: and for the established diagnosis of injury to muscle 
group XIV, there was no pathology to render a diagnosis.  
Further, the examiner noted that comments were requested 
regarding the effects of the condition on the veteran's usual 
occupation and daily activities.  The examiner commented that 
the effects were those related to difficulty ambulating 
mostly due to intermittent claudication and also because he 
needed to wear an orthosis on the right foot.  The examiner 
also provided the following, additional diagnoses: peripheral 
vascular disease with intermittent claudication; arterial 
hypertension, coronary artery disease by EKG findings; 
hemidiaphragm eventuation right side; mild degenerative 
disease of the right knee; mild degenerative disease both 
feet; perineal palsy right leg.

I.  Shell Fragment Wound

Legal Criteria.  The RO has evaluated the veteran's residuals 
of shell fragment wound to the left leg pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 for injuries to Muscle Group XII 
(anterior muscles of the leg).  Functions of this muscle 
group include dorsiflexion, extension of the toes, and 
stabilization of the arch. This muscle group encompasses the 
anterior muscles of the leg, including the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius muscles.  Under this Code, a noncompensable 
rating is assigned for a slight disability.  For a moderate 
disability, a 10 percent rating is warranted.  Moderately 
severe disability is rated 20 percent.  A maximum 30 percent 
rating is awarded when there is severe disability.

The shell fragment wound residuals of the right knees is 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 
for injuries to Muscle Group XIV (anterior thigh group).  The 
functions of this muscle group are extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a slight injury 
warrants a noncompensable (zero percent) rating.  A moderate 
injury warrants a 10 percent rating.  A moderately severe 
injury is rated as 30 percent disabling.  A severe injury is 
evaluated as 40 percent disabling.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

Prior to July 3, 1997 (and therefore not applicable to the 
present claims on appeal), attention was to be given first to 
the deeper structures injured, bones, joints, and nerves.  
The location of the foreign bodies may have established the 
extent of the penetration and consequent damage.  A through- 
and-through injury with muscle damage was to be rated always 
as at least a moderate injury for each group of muscles 
damaged.  A compound comminuted fracture with muscle damage 
from the missile established severe muscle injury, with 
possible additional disability from malunion of bone, 
ankylosis, etc.  This section was taken as establishing 
entitlement to a rating of severe grade where there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  However, there were 
locations, as in the wrist or tibia, where muscle damage 
might have been minimal and damage to tendons might have been 
repaired by suture, and that in such cases, requirements for 
severe ratings were not necessarily met.  38 C.F.R. § 4.72, 
as in effect prior to July 3, 1997. 


Analysis.  In the instant case, the Board finds that the 
veteran more nearly approximates the criteria for 20 percent 
ratings for his shell fragment wound residuals of the left 
leg with injury to Muscle Group XII, and shell fragment wound 
residuals of right knee with injury to Muscle Group XIV.  

Initially, the Board notes that the veteran's service medical 
records reflect in-service treatment for his shell fragment 
wounds to the left leg and right leg, to include debridement 
of the wounds.  The shell fragment wound to the left leg was 
described as grazing, but it resulted in a compound, 
comminuted, complete fracture of the mid-shaft of the left 
tibia,  The shell fragment wound to the right leg or knee 
region was described as penetrating.  Both wounds required 
debridement.  The service medical records also indicate 
treatment for a prolonged period of time, from April to July 
1945, although the July 1945 records reflect good functional 
results, which corresponds to the criteria for a slight 
muscle injury.

In reviewing the medical evidence dated in recent years, it 
becomes apparent that the residuals of shell fragment wounds 
of the lower extremities are manifest by pain, and resulting 
functional impairment.  For example, the May 2002 VA 
examination noted pain along the left shin, around the 
original wound area.  As such, the veteran appears to have 
consistent complaint of one or more of the cardinal signs or 
symptoms of muscle disability as defined by 38 C.F.R. 
§ 4.56(d); however such corresponds to the criteria of a 
moderate muscle injury or the current 20 percent ratings.  In 
addition, there is no objective medical evidence to support a 
finding that the residuals of either the Muscle Group XII 
injury or the Muscle Group XIV injury has resulted in loss of 
deep fascia or muscle substance on palpation, or loss of 
normal firm resistance of muscles compared with the sound 
side.  Moreover, the May 2002 VA examination found no signs 
of abnormal weight bearing, and noted that the veteran did 
not use assistive devices to ambulate.  Neurological 
evaluation was normal, with deep tendon reflexes normal.  
Examination of the knee joints showed both knees appeared 
normal.  Similarly, flexion and extension was normal for both 
knees.  Further, the examiner opined that there was no 
pathology to render a diagnosis regarding the injury to 
Muscle Group XIV.  However, with consideration given to the 
historical record, to include the compound, comminuted, 
complete fracture of the mid-shaft of the left tibia, the 
penetrating wound of the right leg, debridement of both 
wounds, the prolonged treatment the veteran received during 
the months immediately after the injuries, the resultant gait 
disturbance, and the veteran's continued complaints of pain 
in the areas of the wounds, the Board finds that the 
competent medical evidence, when considered in its entirety, 
shows that the residuals of shell fragment wounds of the 
right and left leg more nearly approximates moderately severe 
impairment of the affected muscle groups.  

The Board also notes that, while there is residual scarring 
along the left shin, the competent medical evidence does not 
reflect that it indicates the track of the missile through 
one or more muscle groups.  In fact, the May 2002 VA 
examination found this scar to be completely healed without 
any abnormalities such as underlying tissue loss, 
disfigurement, keloid formation, or causing limitation of 
motion.  Thus, it does not support a finding of severe muscle 
injury.  Moreover, these objective medical findings reflect 
that a separate, compensable rating is not warranted for this 
residual scarring.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  
Further, the Board notes that the rating criteria for 
evaluating skin disorders, including scars, was revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified as amended at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  However, a review of the 
evidence does not show that the veteran satisfies the 
criteria for a compensable rating under any of the 
potentially applicable Diagnostic Codes either before or 
since August 30, 2002.  Specifically, as detailed above, the 
competent medical evidence does not show that the veteran's 
residual scar of the left shin is poorly nourished with 
repeated ulceration, superficial, deep, causes limited 
motion, unstable, or tender or painful on objective 
determination.  See 38 C.F.R. § 4.118 (2001 and 2003).  
Accordingly, he is not entitled to a compensable rating for 
his residual scar of the left shin.

As the instant decision finds that the veteran more nearly 
approximates (emphasis added) the criteria for 20 percent 
ratings for his shell fragment wound residuals of the left 
leg with injury to Muscle Group XII, and shell fragment wound 
residuals of right knee with injury to Muscle Group XIV, it 
logically follows that he does not meet the criteria for a 30 
percent rating based on severe disability for either injury.  
In further support of this conclusion, the Board notes that 
the record is devoid of evidence of a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles; a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (Emphasis added.)  
Further, there is no indication of hospitalization for a 
prolonged period for treatment of either wound or inability 
to keep up with work requirements, nor are there objective 
clinical findings characteristic of severe muscle disability, 
to include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track; loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area; or swelling and hardening abnormally in muscle 
contraction.  There is also no medical evidence of severe 
impairment of function, X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability; visible 
or measurable atrophy; adaptive contraction of an opposing 
group of muscles; atrophy of muscle groups not in the track 
of the missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  Thus, the criteria for a 30 percent rating is 
not warranted for shell fragment wound residuals of the left 
leg with injury to Muscle Group XII, or shell fragment wound 
residuals of right knee with injury to Muscle Group XIV.

For the reasons stated above, the Board finds that the 
veteran more nearly approximates the criteria for 20 percent 
ratings for his shell fragment wound residuals of the left 
leg with injury to Muscle Group XII, and the shell fragment 
wound residuals of right knee with injury to Muscle Group 
XIV.  The Board further concludes that the preponderance of 
the evidence is against a rating in excess of 20 percent for 
either disability.  In making this determination, the Board 
specifically took into consideration the veteran's complaints 
of pain, as well as the regulatory provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  However, as detailed above, the 
record does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain which would warrant schedular ratings in 
excess of 30 percent for either disability.  There is no 
medical evidence to show secondary incoordination or that 
flare-ups of pain, weakness, or fatigability result in 
additional functional impairment to a degree that would 
support schedular ratings in excess of 30 percent for either 
disability.


II.  Pes Planus

Legal Criteria.  Bilateral pes planus is evaluated pursuant 
to criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  Mild symptoms which are relieved by a built-up shoe or 
arch supports will be rated as noncompensable disabling.  
Where symptoms are moderate, with a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent rating will be granted.  Severe manifestations, such 
as evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
disability rating.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
bilateral pes planus.  

As with the shell fragment wound residuals of the left leg 
and right knee, the Board acknowledges that the veteran's 
service-connected bilateral pes planus is manifest by 
complains of pain and resulting functional impairment.  
However, the competent medical evidence does not show that 
this impairment results in severe manifestations, so as to 
warrant the next higher rating of 30 percent under Diagnostic 
Code 5276.  There is no objective medical evidence that his 
bilateral pes planus has resulted in marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and/or characteristic callosities.  In fact, 
the May 2002 VA examination of the feet did not reveal any 
signs of painful motion, edema, instability, weakness or 
tenderness.  Moreover, the veteran did not have any skin 
changes of vascular deficiency, and there was also no 
evidence of hallux valgus.  Further, his posture was found to 
be normal, and he did not have any limitation of function of 
standing and walking.  The Board also notes that examiner 
described the veteran's pes plan as mild.

The Board acknowledges that the examiner commented that the 
veteran had difficulty ambulating mostly due to intermittent 
claudication and also because he needed to wear an orthosis 
on the right foot.  However, this does not support a finding 
that he meets or nearly approximates the criteria for the 
next higher rating.  The examiner also commented that the 
veteran not require shoe inserts, corrective shoes, arch 
support, or foot support and that the ankle/foot orthosis was 
due to drop foot on the right side.  Moreover, the Board 
reiterates that the examiner described the overall impairment 
of the pes planus as "mild."

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his bilateral pes 
planus, even when taking into consideration his complaints of 
pain and the regulatory provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a 20 percent rating for residuals of a shell 
fragment wound, left leg with injury to Muscle Group XII, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to a 20 percent rating for residuals of a shell 
fragment wound, right knee with injury to Muscle Group XIV, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling, is denied.


REMAND

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Here, the May 2002 VA examination reflects that the veteran 
has numerous, nonservice-connected disabilities.  
Nevertheless, even though the May 2002 VA examiner was 
requested to provide an opinion on the effect of the 
veteran's condition on his usual occupation, no opinion 
appears to have been proffered regarding the effect of the 
service-connected disabilities on employability.  
Consequently, the Board concludes that the claims folder 
should be returned to the May 2002 examiner for promulgation 
of such an opinion.  If this examiner is unavailable, a new 
examination should be scheduled.  

Since a new examination may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The veteran's claims folder should be 
returned to the clinician who conducted 
the May 2002 VA arranged medical 
examination.  This clinician must express 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran is not able 
to perform even so much as sedentary work 
because of his service-connected 
residuals of a shell fragment wound, left 
leg with injury to Muscle Group XII; 
residuals of a shell fragment wound, 
right knee with injury to Muscle Group 
XIV; bilateral pes planus; and residuals 
of a shell fragment wound of the left 
thumb, without regard to age or 
nonservice-connected disabilities.  A 
complete rationale for all opinions 
expressed should be provided.  Further, 
any additional testing or procedures 
deemed necessary should be conducted.

If the clinician who conducted the May 
2002 VA arranged medical examination is 
unavailable, the veteran should be 
afforded a new VA medical examination, 
and the new examiner should promulgate 
the requested opinions.

If the requested opinions cannot be 
provided without resorting to 
speculation, it should be so stated. 

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished an SSOC which addresses all of the evidence, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



